DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendment filed on 09/23/2022.
	Claims 1-16 are pending and examined.

Response to Arguments
Applicant’s arguments filed on 09/23/2022 have been fully considered but they are moot in light of the new grounds of rejection with a new reference (Chen) applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US PGPUB 2017/0220949) hereinafter Feng, in view of Chen et al. (US PGPUB 2014/0006686) hereinafter Chen.

Per claim 1, Feng discloses “a system comprising: a non-volatile memory to store a machine-learning data structure including at least one machine learning model” (Fig. 4; paragraphs [0044][0045]; a database that stores training data sets, also a model storage that stores trained machine learning models); “a first processing resource coupled to the non-volatile memory to access the machine-learning data structure; a second processing resource including at least one graphics processing core, the second processing resource coupled to the non-volatile memory to access the machine-learning data structure such that the machine-learning data structure is a shared memory space of the first processing resource and the second processing resource” (paragraphs [0044][0047][0048]; the training data sets in the database are allocated/accessed to different nodes (first processing resource and second processing resource), each node comprises a CPU core and a GPU core; the database is a shared resource between the two nodes; all the nodes are interconnected (coupled)).
Feng does not explicitly teach “wherein the non-volatile memory comprises storage class memory”. However, Chen suggests the above (abstract; “Storage class memory may be used in an architecture to achieve high performance, high reliability, high compatibility”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Feng and Chen to provide storage class memory to store a machine-learning data structure, to achieve high performance, high reliability, high compatibility. 

Per claim 2, Feng further discloses “comprising a processing engine, the processing engine to: coordinate, with the first processing resource, execution of the at least one machine-learning model, and execute, with the at least one graphics processing care of the second processing resource, operations of the least one machine-learning model” (paragraphs [0044][0047][0048]; the training data sets in the database are allocated to different nodes (first processing resource and second processing resource) by a coordination node (processing engine); each node executes tasks (trainings) of machine learning models; both CPU and GPU are utilized in training operations).

Per claim 5, Feng further suggests “wherein the machine-learning data structure includes at least two machine-learning models, and the system further comprises a processing engine to: coordinate, with the first processing resource, execution and switching of the at least two machine-learning models on the second processing resource, with the at least one graphics processing core” (paragraphs [0044][0045][0047][0048][0049]; a model storage that stores multiple trained models; the operation nodes can exchange state information of a model during the distributed training; the training data sets in the database are allocated to different nodes (first processing resource and second processing resource) by a coordination node (processing engine); both CPU and GPU are utilized in training operations; if one or more operation nodes fail during a deep learning, the rest nodes can resume based on last stored state of the model in the model storage; therefore, it would have been obvious that after a second processing resource finishes a task of training a model, the second processing resource can resume (switch to) a task of training another model (the task that was failed on the first processing resource), in order to complete all the training tasks assigned to the first and second nodes).

Per claim 8, Feng further suggests “wherein the machine-learning data structure is to store a machine-learning data index, the first processing resource is to access the machine-learning data structure based at least in part on the machine-learning data index, and the second processing resource is to access the machine learning data structure based at least in part on the machine-learning data index” (paragraphs [0044][0047][0048]; the training data sets in the database are allocated to different nodes (first processing resource and second processing resource) by a coordination node (processing engine); a person skilled in the art would recognize that datasets stored in a database are organized by a data index, operation nodes access the datasets in the database through the data index).

Per claim 9, Feng suggests “a method comprising: accessing, with a first processing resource coupled to a non-volatile memory, a machine-learning data structure stored in a shared memory space of the non-volatile memory; accessing, with a second processing resource including at least one graphics processing core coupled to the non-volatile memory, the machine-learning data structure” (Fig. 4; paragraphs [0044][0045]; a database that stores training data sets, also a model storage that stores trained machine learning models; paragraphs [0044][0047][0048]; the training data sets in the database are allocated/accessed to different nodes (first processing resource and second processing resource), each node comprises a CPU core and a GPU core; the database is a shared resource between the two nodes); “executing operations of at least two machine-learning models stored in the machine-learning data structure on a dataset stored in the machine-learning data structure with the at least one graphics processing core of the second processing resource” (paragraphs [0044][0046][0047][0048][0049]; the training data sets in the database are allocated/accessed to different nodes (first processing resource and second processing resource), each node comprises a CPU core and a GPU core; the database is a shared resource between the two nodes; determine a set of machine learning tasks to assign to the nodes, each node executes tasks (trainings) of machine learning models; if one or more operation nodes fail during a deep learning, the rest nodes can resume based on last stored state of the model in the model storage; therefore, it would have been obvious that after a second processing resource finishes a task of training a model, the second processing resource can resume (switch to) a task of training another model (the task that was failed on the first processing resource), in order to complete all the training tasks assigned to the first and second nodes).
Feng does not explicitly teach “wherein the non-volatile memory comprises storage class memory”. However, Chen suggests the above (abstract; “Storage class memory may be used in an architecture to achieve high performance, high reliability, high compatibility”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Feng and Chen to provide storage class memory to store a machine-learning data structure, to achieve high performance, high reliability, high compatibility. 

Per claim 10, Feng further suggests “wherein executing the operations of the at least two machine-learning models comprises: executing operations of a first machine-learning model on the dataset to generate first model results; and after executing operations of the first machine-learning model, switching to executing operations of a second machine-learning model on the dataset to generate second model results” (paragraphs [0044][0045][0047][0048][0049]; a model storage that stores multiple trained models; the training data sets in the database are allocated to different nodes (first processing resource and second processing resource) by a coordination node (processing engine); if one or more operation nodes fail during a deep learning, the rest nodes can resume based on last stored state of the model in the model storage; therefore, it would have been obvious that after a second processing resource finishes a task of training a model and generates first model results, the second processing resource can resume (switch to) a task of training another model (the task that was failed on the first processing resource) to generate second model results, in order to complete all the training tasks assigned to the first and second nodes).

Per claim 11, Feng further suggests “updating the first machine-learning model based at least in part or the first model results; updating the second machine-learning model based at least in part on the second model results; and after updating the first and second machine-learning models, executing the operations of the first machine-learning model and the second machine-learning model on the dataset to generate updated first model results and updated second model results” (paragraphs [0044][0045][0047][0048][0049]; a model storage that stores multiple trained models; the training data sets in the database are allocated to different nodes (first processing resource and second processing resource) by a coordination node (processing engine); each node includes a GPU or CPU for executing a task of machine learning; after each iteration during a distributed training of a model, each operation node sends the calculated state of the model to the coordination node to integrate the states calculated by different nodes based on different training data subsets; then, the coordination node has to send the integrated state back to each operation node for next iteration of distributed training; therefore, each node updates a model based on model results (one iteration), then executes a new training task (the next iteration) to generate update model results for a corresponding model).

Per claim 14, Feng suggests “a non-transitory machine readable storage medium comprising instructions executable by a processing resource of a system to cause the system to: access a machine-learning data structure stored in a shared memory space of a non-volatile memory of the system with a first processing resource of the system; determine a set of machine learning models stored in the machine-learning data-structure to execute for a dataset stored in the machine-learning data structure with the first processing resource” (Fig. 4; paragraphs [0044][0045]; a database that stores training data sets, also a model storage that stores trained machine learning models; paragraphs [0044][0047][0048]; the training data sets in the database are allocated/accessed to different nodes (first processing resource and second processing resource), each node comprises a CPU core and a GPU core; the database is a shared resource between the two nodes; determine a set of machine learning tasks to assign to the nodes, each node executes tasks (trainings) of machine learning models; if one or more operation nodes fail during a deep learning, the rest nodes can resume based on last stored state of the model in the model storage; therefore, it would have been obvious that after a second processing resource finishes a task of training a model, the second processing resource can resume (switch to) a task of training another model (the task that was failed on the first processing resource), in order to complete all the training tasks assigned to the first and second nodes); “access the machine-learning data structure with a second processing resource of the system that includes at least one graphics processing core; and execute the operations of the set of machine-learning models on the dataset with the at least one graphics processing core of the second processing resource to generate model results for each machine-learning model of the set of machine-learning models” (paragraphs [0044][0047][0048]; the training data sets in the database are allocated/accessed to different nodes (first processing resource and second processing resource), each node comprises a CPU core and a GPU core; the database is a shared resource between the two nodes; each node executes tasks (trainings) of machine learning models; each node execute a training task for a machine model and generates a trained machine learning model (model results), store it on a model storage).
Feng does not explicitly teach “wherein the non-volatile memory comprises storage class memory”. However, Chen suggests the above (abstract; “Storage class memory may be used in an architecture to achieve high performance, high reliability, high compatibility”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Feng and Chen to provide storage class memory to store a machine-learning data structure, to achieve high performance, high reliability, high compatibility. 

Per claim 15, Feng further suggests “wherein the instructions to execute the operations of the set of machine-learning models on the dataset with the at least one graphics processing core comprises instructions to cause the system to: for each data subset of the dataset and after executing the operations of a respective machine-learning model of the set, switch to execution of the operations a next respective machine-learning model of the set with the at least one graphics processing core of the second processing unit” (paragraphs [0044][0045][0047][0048][0049]; a model storage that stores multiple trained models; the training data sets in the database are allocated to different nodes (first processing resource and second processing resource) by a coordination node (processing engine); if one or more operation nodes fail during a deep learning, the rest nodes can resume based on last stored state of the model in the model storage; therefore, it would have been obvious that after a second processing resource finishes a task of training a model and generates first model results, the second processing resource can resume (switch to) a task of training another model (the task that was failed on the first processing resource) to generate second model results, in order to complete all the training tasks assigned to the first and second nodes).

Claims 3-4, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Feng, in view of Chen, in view of Eaton et al. (US PGPUB 2008/019301) hereinafter Eaton.

Per claim 3, Feng further discloses “a data input coupled to the first processing resource; and a processing engine to: store, with the first processing resource, data received from the data input in the machine-learning data structure of the non-volatile memory, and execute, with the at least one graphics processing core, operations of the at least one machine-learning model on subsets of the data to generate model results for the data” (paragraphs [0044][0045][0047][0048][0049]; training datasets (data) may be recorded on a remote server (data input) outside the cluster and transmitted to the training database; the training data sets in the database are allocated to different nodes (first processing resource and second processing resource) by a coordination node (processing engine); each node executes tasks (trainings) of machine learning models; both CPU and GPU are utilized in training operations; trained models (model results) are stored in a model storage). However, Feng does not explicitly teach the data input is a real-time data input and the received data is a real-time data stream. However, Eaton suggests the above (paragraphs [0026][0029]; a data source provides real-time video data stream to a machine learning system). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Feng, Chen and Eaton to provide real-time video data stream to the machine learning system, so the machine learning system in Feng can be utilized to process video data sets (increase its versatility).

Per claim 4, Eaton further suggests “wherein the real-time data stream is a real-time video data stream, the subsets of the real-time data stream correspond to time-slices of the real-time video data stream, and the at least one machine learning model comprises an object recognition machine-learning model” (paragraphs [0008][0026][0029]; a data source provides real-time video data stream to a machine learning system; the video data stream is organized frame by frame, each frame is a time slice; the frames are analyzed by an object classification system).

Claims 12 and 16 are rejected under similar rationales as claim 3.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Feng, in view of Chen, in view of Eaton, in view of Dirac et al. (US PGPUB 2015/0379424) hereinafter Dirac.

Per claim 6, Feng in view of Eaton further suggests “wherein the machine learning data structure stores a set of machine-learning models” (paragraph [0045]; a model storage that stores plurality of models); “store, with the first processing resource, a real-time data stream in the machine-learning data structure” (Feng, paragraphs [0044][0045][0047][0048][0049]; training datasets may be recorded on a remote server (data input) outside the cluster and transmitted to the training database; the training data sets in the database are allocated to different nodes; Eaton, paragraphs [0026][0029]; a data source provides real-time video data stream (data input) to a machine learning system); “for each respective subset of the real-time data stream and concurrent with storing the real-time data stream in the machine learning structure: coordinate, with the first processing resource, execution of the first machine-learning model for the respective subset of the real-time data stream, execute, with the at least one graphics processing core of the second processing resource, operations of the first machine-learning model on the respective subset of the real-time data stream to generate respective first model results for the respective subset of the real-time data stream, after execution of the first machine-learning model, coordinate switching to execution of the second machine-learning model, and execute, with the at least one graphics processing core of the second processing resource, operations of the second machine-learning model on the respective subset of the real-time data stream to generate respective second model results for the respective subset of the real-time data stream” (Feng, paragraphs [0044][0045][0047][0048][0049]; the training data sets in the database are allocated to different nodes (first processing resource and second processing resource, each processing resource having a GPU graphic core) by a coordination node (processing engine); if one or more operation nodes fail during a deep learning, the rest nodes can resume based on last stored state of the model in the model storage; therefore, it would have been obvious that after a second processing resource finishes a task of training a model and generates first model results, the second processing resource can resume (switch to) a task of training another model (the task that was failed on the first processing resource) to generate second model results, in order to complete all the training tasks assigned to the first and second nodes; Eaton, paragraphs [0026][0029]; a data source provides real-time video data stream (data input) to a machine learning system).
 	Feng does not explicitly teach “determine, with the first processing resource and from the set of machine-learning models, at least a first machine-learning model and a second machine-learning
model to execute based at least in part on a type of data associated with the real-time data stream”. However, Dirac suggests the above (paragraphs [0058][0081]; a machine learning system comprises of a plurality of executable recipes; each recipe comprises data transformation instructions; based on the input data types, specific libraries or functions are selected to be used for the transformation; i.e. selecting specific ML models to perform transformation on the input data based on input data type). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Feng, Chen, Eaton and Dirac to apply different machine learning models (transformations) to a Realtime data stream based on input data type, this would allow the machine learning system to handle different types of input data (increase its versatility).

Per claim 7, Feng in view of Eaton further suggests “process, with the first processing resource, the respective first model results and the second model results corresponding to each respective subset of the real-time data stream” (Feng, paragraphs [0044][0045][0047][0048][0049]; the training data sets in the database are allocated to different nodes (first processing resource and second processing resource) by a coordination node (processing engine); each node includes a GPU or CPU for executing a task of machine learning; after each iteration during a distributed training of a model, each operation node sends the calculated state of the model to the coordination node to integrate the states calculated by different nodes based on different training data subsets; then, the coordination node has to send the integrated state back (first model results and second model results) to each operation node for next iteration of distributed training; Eaton, paragraphs [0026][0029]; a data source provides real-time video data stream (data input) to a machine learning system).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Feng, in view of Chen, in view of Dirac.

Per claim 13, Feng further discloses “wherein the machine learning data structure stores a set of machine-learning models” (paragraph [0045]; a model storage that stores plurality of models). Feng does not explicitly teach “determining the at least two machine-learning models to execute on the dataset based at least in part on a data type of the dataset”. However, Dirac suggests the above (paragraphs [0058][0081]; a machine learning system comprises of a plurality of executable recipes; each recipe comprises data transformation instructions; based on the input data types, specific libraries or functions are selected to be used for the transformation; i.e. selecting specific ML models to perform transformation on the input data based on input data type). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Feng and Dirac to apply different machine learning models (transformations) to input data based on input data type, this would allow the machine learning system to handle different types of input data (increase its versatility).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193